DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the election of species filed on 3/12/2021.

Election/Restrictions
Applicant’s election of Species A with Sub-Species AA, claims 1-6 and 8-10, in the reply filed on 3/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	However, Claim 1 is directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 7, directed to the process of assembling or repairing a connectorized electrical equipment in an environment, previously withdrawn from consideration as a result of a restriction requirement, claim 7 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between Species AA and AB as set forth in the Office action mailed on 1/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/12/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --METHOD FOR ASSEMBLING OR REPAIRING A CONNECTORIZED ELECTRICAL EQUIPMENT IN AN ENVIRONMENT--.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
	Re. claim 1: After the phrase “on the connection identified by the ATE;” as recited in line 10, inserts a phrase –and--.
	Re. claim 4: After the phrase “for the connectorized electrical equipment;” as recited in line 3, inserts a phrase –and--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 2: The phrase “a connection” as recited in line 3 renders the claim vague and indefinite. It is unclear as to whether this connection is the same connection as recited in line 5 of claim 1 or not. Clarification is required. 
		The phrase “the construction plan” as recited in line 4 lacks antecedent basis. 
	Re. claim 3: The phrase “an origin connector” as recited in line 2 renders the claim vague and indefinite. It is unclear as to whether this origin connector is the same origin connector as recited in line 3 of claim 1 or not.
		The phrase “a destination electrical component” as recited in lines 2 and 3 renders the claim vague and indefinite. It is unclear as to whether this destination electrical component is the same destination electrical component as recited in line 5 of claim 1 or not.
	Re. claim 5: The phrase “a connection” as recited in line 2 renders the claim vague and indefinite. It is unclear as to whether this connection is the same connection as recited in line 5 of claim 1 or not. Clarification is required.
	Re. claim 10: The phrase “the current state” as recited in line 1 lacks antecedent basis.
		The phrase “the apparatus” as recited in line 2 renders the claim vague and indefinite. It is unclear as to whether this apparatus is the same apparatus as recited in line 2 of claim 8 or the apparatus as recited in lines 11 and 12 of claim 1.

Allowable Subject Matter
Claims 1, 4 and 6-9 are allowed.
Claims 2, 3, 5 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a process for assembling or repairing a connectorized electrical equipment in an environment including processes of at a computing device, receiving the connection identified by the ATE, and at the computing device, comparing the connection identified by the ATE with a connectivity list required for the connectorized electrical equipment to determine a next step of the assembling or the repairing which depends on the connection identified by the ATE, and generating a visual aid representative of the next step and outputting the visual aid to an apparatus which provides, to a user, the visual aid superimposed with the environment or in a virtual environment. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D KIM/Primary Examiner, Art Unit 3729